Order entered November 22, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00956-CV

               DERM GROWTH PARTNERS I, LLC, Appellant

                                         V.

                ROBERT P. SELKIN, M.D., ET AL., Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-11616

                                     ORDER

      Before the Court is the parties’ November 18, 2021 agreed motion to extend

the time to file their respective briefs. We GRANT the motion. Appellant shall

file its brief on or before December 21, 2021 and appellees shall file their brief on

or before February 1, 2022.


                                              /s/   CRAIG SMITH
                                                    JUSTICE